TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00121-CV





Dan Morales, Attorney General of Texas, Appellant


v.


Texas Public Finance Authority, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 94-10714, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING






PER CURIAM

		Appellant Dan Morales, Attorney General of Texas, and appellee Texas Public
Finance Authority have filed an agreed motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
		The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Agreed Motion
Filed:   June 21, 1995
Do Not Publish